C. A. 5th Cir.
The application for reinstatement of the limited preliminary injunction of the United States District Court for thé Middle District of Florida of May 10, 1966, and the opposition thereto, presented to Mr. Justice Black, and by him referred to the Court, is granted upon condition that a petition for a writ of certiorari be filed in this Court on or before June 11, 1966. Any brief opposing such petition must be filed on or before June 16, 1966. These papers may be typewritten. The reinstatement of this injunction shall be effective if the petition for a writ of certiorari is timely filed and thereafter until this Court acts upon such petition. Should the petition be denied, this reinstatement shall terminate automatically. In the *968event the petition for a writ of certiorari is granted, this reinstatement shall remain in effect pending the issuance of the judgment of this Court.
Dennis G. Lyons, Prime F. Osborn III, C. D. Towers, Jr., and W. E. Grissett, Jr., for petitioners. Neal Rutledge for respondents.
The Chief Justice, Mr. Justice Black and Mr. Justice White are of the opinion that the relief sought should be denied. Mr. Justice Fortas took no part in the consideration or decision of this application.